

115 HRES 605 IH: Congratulating the Houston Astros on winning the 2017 Major League Baseball World Series.
U.S. House of Representatives
2017-11-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 605IN THE HOUSE OF REPRESENTATIVESNovember 3, 2017Mr. Gene Green of Texas (for himself, Mr. Olson, Mr. Brady of Texas, Mr. Doggett, Mr. Gonzalez of Texas, Mr. Hurd, Mr. Babin, Mr. Al Green of Texas, Ms. Jackson Lee, Mr. McCaul, Mr. Poe of Texas, Mr. Weber of Texas, Mr. Barton, Mr. Gohmert, Mr. Culberson, Mr. Burgess, Mr. Hensarling, Mr. Flores, Mr. Sessions, Mr. Carter of Texas, Mr. Farenthold, Mr. Arrington, Mr. Marchant, Ms. Granger, Mr. Ratcliffe, Mr. Smith of Texas, and Mr. Conaway) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONCongratulating the Houston Astros on winning the 2017 Major League Baseball World Series.
	
 Whereas the Houston Astros, having proudly represented the City of Houston, Texas, in professional baseball since 1962, won their first World Series title in 55 years;
 Whereas the Houston Astros capped off a thrilling series to defeat the National League Champion Los Angeles Dodgers in game seven, by a score of 5 to 1;
 Whereas the 2017 Houston Astros championship team demonstrated grit, sportsmanship, tenacity, and resolve in winning 101 regular season games and their first American League Central Division championship;
 Whereas the 2017 Houston Astros demonstrated steadfastness and pluck when faced with playoff elimination, winning the American League Championship Series in seven games over the New York Yankees, and the American League Division Series in four games over the Boston Red Sox;
 Whereas the 2017 Houston Astros rode the strength and unity of communities across the Texas Gulf Coast in the wake of Hurricane Harvey’s flooding and devastation, and delivered hope to Texans and Americans everywhere;
 Whereas the 2017 Houston Astros further galvanized the City of Houston to come together and root the Astros to victory;
 Whereas Houston Astros Manager, A.J. Hinch, provided vital leadership and guided the team to its second playoff berth in his three seasons with the team;
 Whereas President of Business Operations, Reid Ryan, and General Manager, Jeff Luhnow, and their baseball operations staffs assembled a championship-caliber team with a Major League-best offense and a deep starting rotation;
 Whereas Jim Crane, the Houston Astros’ Chairman and Owner, and the rest of the Astros family never wavered in their quest to bring a World Series championship to Houston;
 Whereas the Houston Astros beat the Los Angeles Dodgers 4 games to 3 thanks to a historic performance by outfielder George Springer, who was awarded the Willie Mays World Series Most Valuable Player Award after garnering a Major League record eight extra-base hits and homering in a record four straight games in the World Series;
 Whereas the Houston Astros beat the Los Angeles Dodgers 4 games to 3 thanks to the dominant starting pitching performances of Justin Verlander, and the timely hits by second baseman Jose Altuve, shortstop Carlos Correa, and third baseman Alex Bregman; and
 Whereas the Houston Astros’ World Series roster included players Jose Altuve, Carlos Beltran, Alex Bregman, Juan Centeno, Carlos Correa, Chris Devenski, Derek Fisher, Evan Gattis, Ken Giles, Marwin Gonzales, Luke Gregerson, Yuli Gurriel, Will Harris, Dallas Keuchel, Cameron Maybin, Brian McCann, Lance McCullers, Jr., Collin McHugh, Charlie Morton, Joe Musgrove, Francisco Liriano, Brad Peacock, Josh Reddick, George Springer, and Justin Verlander: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the Houston Astros for their distinguished history, contributions to the baseball world, and their drive to help the Houston community heal after Hurricane Harvey;
 (2)congratulates the Houston Astros on American League Central-best regular season and 2017 World Series Championship;
 (3)recognizes the contributions of the Houston Astros’ players, coaches, and leadership of the organization; and
 (4)joins with all the people in the United States and baseball fans everywhere in celebrating Houston’s long-awaited, first-ever World Series championship.
			